    Case 1:20-cv-01058-RJJ-PJG ECF No. 23, PageID.49 Filed 12/11/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION



COREY BLOCKER,

                 Plaintiff,
                                                                     CASE NO. 1:20-CV-1058
v.
                                                                     HON. ROBERT J. JONKER
STATE OF MICHIGAN, et al.,

            Defendants.
__________________________________/

                              ORDER APPROVING AND ADOPTING
                               REPORT AND RECOMMENDATION

        The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 11) and Plaintiff’s Objections (ECF No. 13).1 Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on

de novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE, § 3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

        The district judge must determine de novo any part of the magistrate judge’s
        disposition that has been properly objected to. The district judge may accept, reject,
        or modify the recommended disposition; receive further evidence; or return the
        matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the



1The Court construes the filing Plaintiff entitled “Motion for Leave to Appeal” (ECF No. 13) as Objections to the
Report and Recommendation.
 Case 1:20-cv-01058-RJJ-PJG ECF No. 23, PageID.50 Filed 12/11/20 Page 2 of 3




Report and Recommendation itself; and Plaintiff’s objections. The Court finds the Magistrate

Judge’s Report and Recommendation, which recommends dismissing Plaintiff’s complaint,

entirely sound.

         The Magistrate Judge carefully and thoroughly considered Plaintiff’s claims. The

Magistrate Judge properly determined that Plaintiff has failed to state a claim on which relief may

be granted. In his Objections, Plaintiff reiterates and expands his general grievances. Plaintiff

expresses disagreement with the Magistrate Judge but fails to address the Report and

Recommendation in any persuasive way. Nothing in Plaintiff’s Objections changes the

fundamental analysis. After de novo review, this Court determines that dismissal is appropriate,

for precisely the reasons detailed in the Report and Recommendation.

         To the extent Plaintiff seeks to amend his complaint to add a new claim and new parties

Donald J. Trump and the United States of America (ECF No. 9), the motion fails as futile. See

Thiokol Corp. v. Mich. Dep’t of Treasury, 987 F.2d 376, 383 (6th Cir. 1993) (holding that, if a

claim would be properly dismissed, amendment to add the claim would be futile (citing Foman v.

Davis, 371 U.S. 178, 182 (1962) (recognizing that granting leave to amend should not be allowed

if amendment would be futile). Plaintiff lacks standing to assert the new claim he proposes and

cannot properly invoke the Court’s jurisdiction.2 To establish standing, a plaintiff must

demonstrate (1) that he has suffered an injury in fact that is (a) concrete and particularized and (b)

actual or imminent; (2) the injury is fairly traceable to a defendant; and (3) the injury is likely to

be redressed by the relief sought. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

Plaintiff’s proposed amendment outlines a series of generalized grievances concerning alleged

governmental actions. Plaintiff has not asserted any concrete, particularized injury. Instead, he


2The  Court notes that it earlier dismissed for lack of standing a similar set of grievances Plaintiff attempted to assert
in a previous case. (No. 1:20-CV-444, ECF Nos. 6, 15).

                                                            2
 Case 1:20-cv-01058-RJJ-PJG ECF No. 23, PageID.51 Filed 12/11/20 Page 3 of 3




describes general injuries to the American public based on his theories that “five g [sic] is causing

the illness that is being called Covid 19” and “the executive, legislative, and judicial branches are

in cahoots to commit treason against the U.S. Constitution.” (ECF No. 9, PageID. 17.) To the

extent any of the proposed claims are viewed as asserting injury in fact, they are too vague and

conclusory to state a claim upon which relief may be granted. See Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 545 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009); see also, Denton v.

Hernandez, 504 U.S. 25, 33 (1992) (the Court need not accept as true factual allegations that are

“clearly irrational or wholly incredible”).

         ACCORDINGLY, IT IS ORDERED:

         1.      The Report and Recommendation of the Magistrate Judge (ECF No. 11) is

approved and adopted as the opinion of the Court.

         2.      Plaintiff’s Objections (ECF No. 13) are OVERRULED.

         3.      Plaintiff’s Motion to Amend or Correct Complaint (ECF No. 9) is DENIED.

         4.      Plaintiff’s Motion for Sanctions (ECF No. 12); Application to Proceed without

prepayment of fees or costs (ECF No. 14); Motions for Subpoenas (ECF Nos. 18, 19); Motion to

Demand (ECF No. 20) and Motion for Default Judgment (ECF No. 21) are DENIED AS MOOT.

         5.      Plaintiff’s Complaint is DISMISSED.

This case is CLOSED.




Dated:        December 11, 2020               /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 3
